Matter of Frumusa v Frumusa (2021 NY Slip Op 05246)





Matter of Frumusa v Frumusa


2021 NY Slip Op 05246


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND DEJOSEPH, JJ.


844 CAF 20-00224

[*1]IN THE MATTER OF VALOREE A. FRUMUSA, PETITIONER-RESPONDENT,
vLAWRENCE FRUMUSA, RESPONDENT-APPELLANT. 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR RESPONDENT-APPELLANT.

	Appeal from an order of the Family Court, Wayne County (Richard M. Healy, J.), entered August 20, 2019 in a proceeding pursuant to Family Court Act article 4. The order, inter alia, found respondent in willful violation of a support order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court